Case: 19-41283   Doc# 221   Filed: 01/21/20   Entered: 01/21/20 11:51:02   Page 1 of
                                         32
                                                                STATEMENT OF OPERATIONS
                                                                   (General Business Case)
                                                                       For the Month Ended           12/31/19


                      Current Month
                                                                                                                         Cumulative          Next Month
     Actual               Forecast              Variance                                                                (Case to Date)        Forecast
                                                                       Revenues:
       $254,586              $275,000              ($20,414)       1    Gross Sales                                          $1,746,680           $220,000
                                                         $0        2    less: Sales Returns & Allowances                             $0
       $254,586              $275,000              ($20,414)       3    Net Sales                                            $1,746,680           $220,000
        $70,250              $120,000               $49,750        4    less: Cost of Goods Sold       (Schedule 'B')         $773,716             $80,000
       $184,336              $155,000               $29,336        5    Gross Profit                                          $972,964            $140,000
             $0                   $24                  ($24)       6    Interest                                                    $80                $24
                                                         $0        7    Other Income:
                                                         $0        8
                                                         $0        9

       $184,336              $155,024               $29,312       10       Total Revenues                                      $973,044           $140,024

                                                                       Expenses:
         $46,240              $52,000                 $5,760      11    Compensation to Owner(s)/Officer(s)                    $323,285            $52,000
         $21,120              $18,000                ($3,120)     12    Salaries                                               $156,304            $18,000
              $0                                          $0      13    Commissions                                                  $0
              $0                                          $0      14    Contract Labor                                               $0
                                                                        Rent/Lease:
         $11,467              $12,000                  $533       15       Personal Property                                    $79,177            $12,000
                                                         $0       16       Real Property                                             $0
                                                         $0       17    Insurance                                                    $0
                                                         $0       18    Management Fees                                              $0
                                                         $0       19    Depreciation                                                 $0
                                                                        Taxes:
                                                         $0       20       Employer Payroll Taxes                                    $0
                                                         $0       21       Real Property Taxes                                       $0
                                                         $0       22       Other Taxes                                               $0
         $34,999              $25,000               ($9,999)      23    Other Selling                                          $219,087            $25,000
          $8,726               $5,000               ($3,726)      24    Other Administrative                                    $69,005             $5,000
                                                         $0       25    Interest                                                     $0
              $0              $10,000               $10,000       26    Other Expenses: Professional fees                       $50,000            $10,000
              $0                                         $0       27                                                                 $0
              $0                   $0                    $0       28                                                                 $0                 $0
              $0              $30,000               $30,000       29 Bankruptcy legal fees and other legal fees                $251,152            $30,000
              $0                                         $0       30                                                              ($194)
                                                         $0       31                                                                 $0
                                                         $0       32                                                                 $0
                                                         $0       33
                                                         $0       34

       $122,552              $152,000               $29,448       35       Total Expenses                                    $1,147,816           $152,000

         $61,784                $3,024              $58,760       36 Subtotal                                                 ($174,772)          ($11,976)

                                                                     Reorganization Items:
              $0                                           $0     37 Professional Fees                                               $0
                                                           $0     38 Provisions for Rejected Executory Contracts                     $0
                                                           $0     39 Interest Earned on Accumulated Cash from                        $0
                                                                      Resulting Chp 11 Case                                          $0
                                                           $0     40 Gain or (Loss) from Sale of Equipment                           $0
              $0                                           $0     41 U.S. Trustee Quarterly Fees                                     $0
                                                           $0     42                                                                 $0

              $0                     $0                    $0     43       Total Reorganization Items                                $0                   $0

         $61,784                $3,024              $58,760       44 Net Profit (Loss) Before Federal & State Taxes           ($174,772)          ($11,976)
              $0                                         $0       45 Federal & State Income Taxes

         $61,784                $3,024              $58,760       46 Net Profit (Loss)                                        ($174,772)          ($11,976)

Attach an Explanation of Variance to Statement of Operations (For variances greater than +/- 10% only):                              $0    check figure
               Case: 19-41283                Doc# 221            Filed: 01/21/20             Entered: 01/21/20 11:51:02             Page Revised
                                                                                                                                         2 of 1/1/98
                                                                              32
                                                        BALANCE SHEET
                                                      (General Business Case)
                                                     For the Month Ended            12/31/19


     Assets
                                                                                From Schedules                  Market Value
         Current Assets

 1            Cash and cash equivalents - unrestricted                                                                    $360,354
 2            Cash and cash equivalents - restricted                                                                            $0
 3            Accounts receivable (net)                                                 A                                 $443,985
 4            Inventory                                                                 B                                       $0
 5            Prepaid expenses
 6            Professional retainers
 7            Other:
 8

 9                    Total Current Assets                                                                                $804,339

         Property and Equipment (Market Value)

10            Real property                                                             C                                        $0
11            Machinery and equipment                                                   D                                        $0
12            Furniture and fixtures                                                    D                                        $0
13            Office equipment                                                          D                                        $0
14            Leasehold improvements                                                    D                                        $0
15            Vehicles                                                                  D                                        $0
16            Other:                                                                    D
17                                                                                      D
18                                                                                      D
19                                                                                      D
20                                                                                      D

21                    Total Property and Equipment                                                                                $0

         Other Assets

22            Loans to shareholders
23            Loans to affiliates
24
25            Rent deposit                                                                                                  $20,542
26
27
28                    Total Other Assets                                                                                    $20,542
29                    Total Assets                                                  $804,339                              $824,881
     NOTE:
              Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market
              prices, etc.) and the date the value was determined.




         Case: 19-41283          Doc# 221        Filed: 01/21/20        Entered: 01/21/20 11:51:02               Page 3 of1/1/98
                                                                                                                    Revised
                                                              32
                                                    Liabilities and Equity
                                                     (General Business Case)


     Liabilities From Schedules

          Post-Petition

               Current Liabilities

30                      Salaries and wages                                                                          $0
31                      Payroll taxes                                                                               $0
32                      Real and personal property taxes                                                            $0
33                      Income taxes                                                                                $0
34                      Sales taxes                                                                                 $0
35                      Notes payable (short term)                                                                  $0
36                      Accounts payable (trade)                                         A                    $842,664
37                      Real property lease arrearage                                                               $0
38                      Personal property lease arrearage                                                           $0
39                      Accrued professional fees                                                                   $0
40                      Current portion of long-term post-petition debt (due within 12 months)                      $0
41                      Other:
42
43

44                      Total Current Liabilities                                                             $842,664

45             Long-Term Post-Petition Debt, Net of Current Portion

46                      Total Post-Petition Liabilities                                                       $842,664

          Pre-Petition Liabilities (allowed amount)

47                      Secured claims                                                   F                          $0
48                      Priority unsecured claims                                        F                          $0
49                      General unsecured claims                                         F                          $0

50                      Total Pre-Petition Liabilities                                                              $0

51                      Total Liabilities                                                                     $842,664

     Equity (Deficit)

52             Retained Earnings/(Deficit) at time of filing                                               ($6,653,850)
53             Capital Stock                                                                                      $200
54             Additional paid-in capital                                                                   $6,810,639
55             Cumulative profit/(loss) since filing of case                                                 ($174,772)
56             Post-petition contributions/(distributions) or (draws)                                               $0
57
58             Market value adjustment

59                      Total Equity (Deficit)                                                                ($17,783)

60 Total Liabilities and Equity (Deficit)                                                                     $824,881




         Case: 19-41283           Doc# 221          Filed: 01/21/20      Entered: 01/21/20 11:51:02   Page 4 of1/1/98
                                                                                                         Revised
                                                                 32
                                             SCHEDULES TO THE BALANCE SHEET
                                                             (General Business Case)

                                                                   Schedule A
                                                    Accounts Receivable and (Net) Payable

                                                                            Accounts Receivable       Accounts Payable             Past Due
Receivables and Payables Agings                                            [Pre and Post Petition]     [Post Petition]        Post Petition Debt
  0 -30 Days                                                                             $443,985             $118,485
  31-60 Days
  61-90 Days                                                                                                                           $118,485
  91+ Days
  Total accounts receivable/payable                                                       $443,985              $118,485
  Allowance for doubtful accounts                                                               $0
  Accounts receivable (net)                                                               $443,985


                                                                   Schedule B
                                                           Inventory/Cost of Goods Sold
Types and Amount of Inventory(ies)                                        Cost of Goods Sold
                                              Inventory(ies)
                                                Balance at
                                              End of Month                Inventory Beginning of Month                                             0
                                                                          Add -
   Retail/Restaurants -                                                    Net purchase                                                      $0
    Product for resale                                            $0       Direct labor                                                      $0
                                                                           Manufacturing overhead                                            $0
   Distribution -                                                          Freight in                                                        $0
    Products for resale                                           $0       Other:                                                       $70,250
                                                                          Freight, cdn, customer service, cdn
   Manufacturer -
    Raw Materials                                                 $0
    Work-in-progress                                              $0      Less -
    Finished goods                                                $0       Inventory End of Month                                             $0
                                                                           Shrinkage                                                          $0
   Other - Explain                                                         Personal Use                                                       $0

                                                                          Cost of Goods Sold                                            $70,250
     TOTAL                                                        $0

   Method of Inventory Control                                            Inventory Valuation Methods
   Do you have a functioning perpetual inventory system?                  Indicate by a checkmark method of inventory used.
              Yes            No xxx
   How often do you take a complete physical inventory?                   Valuation methods -
                                                                            FIFO cost
    Weekly                                                                  LIFO cost
    Monthly                                                                 Lower of cost or market
    Quarterly                                                               Retail method
    Semi-annually                                                           Other
    Annually                                                                  Explain
Date of last physical inventory was                                       Inventory valued at zero per GAAP as company in bankruptcy
                                                                          thus reducing the consumer wanting to purchase the product
Date of next physical inventory is




              Case: 19-41283          Doc# 221         Filed: 01/21/20          Entered: 01/21/20 11:51:02             PageRevised
                                                                                                                             5 of1/1/98
                                                                    32
                                                  Schedule C
                                                 Real Property

Description                                                                  Cost              Market Value
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0


                                                  Schedule D
                                            Other Depreciable Assets

Description                                                                  Cost              Market Value
Machinery & Equipment -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Furniture & Fixtures -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Office Equipment -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Leasehold Improvements -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Vehicles -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0




              Case: 19-41283   Doc# 221   Filed: 01/21/20    Entered: 01/21/20 11:51:02   Page 6 of1/1/98
                                                                                             Revised
                                                       32
                                                               Schedule E
                                                      Aging of Post-Petition Taxes
                                              (As of End of the Current Reporting Period)

Taxes Payable                                      0-30 Days          31-60 Days         61-90 Days         91+ Days              Total
Federal
      Income Tax Withholding                                 $0                  $0                 $0               $0                   $0
      FICA - Employee                                        $0                  $0                 $0               $0                   $0
      FICA - Employer                                        $0                  $0                 $0               $0                   $0
      Unemployment (FUTA)                                    $0                  $0                 $0               $0                   $0
      Income                                                 $0                  $0                 $0               $0                   $0
      Other (Attach List)                                    $0                  $0                 $0               $0                   $0
Total Federal Taxes                                          $0                  $0                 $0               $0                   $0
State and Local
      Income Tax Withholding                                 $0                  $0                 $0               $0                   $0
      Unemployment (UT)                                      $0                  $0                 $0               $0                   $0
      Disability Insurance (DI)                              $0                  $0                 $0               $0                   $0
      Empl. Training Tax (ETT)                               $0                  $0                 $0               $0                   $0
      Sales                                                  $0                  $0                 $0               $0                   $0
      Excise                                                 $0                  $0                 $0               $0                   $0
      Real property                                          $0                  $0                 $0               $0                   $0
      Personal property                                      $0                  $0                 $0               $0                   $0
      Income                                                 $0                  $0                 $0               $0                   $0
      Other (Attach List)                                    $0                  $0                 $0               $0                   $0
Total State & Local Taxes                                    $0                  $0                 $0               $0                   $0
Total Taxes                                                  $0                  $0                 $0               $0                   $0


                                                              Schedule F
                                                         Pre-Petition Liabilities

                                                                                          Claimed          Allowed
List Total Claims For Each Classification -                                               Amount          Amount (b)
      Secured claims (a)                                                                           $0              $0
      Priority claims other than taxes                                                             $0              $0
      Priority tax claims                                                                          $0              $0
      General unsecured claims                                                             $5,206,550      $5,206,550
      (a)   List total amount of claims even it under secured.
      (b)   Estimated amount of claim to be allowed after compromise or litigation. As an example, you are a defendant in a lawsuit
            alleging damage of $10,000,000 and a proof of claim is filed in that amount. You believe that you can settle the case for a
            claim of $3,000,000. For Schedule F reporting purposes you should list $10,000,000 as the Claimed Amount and
            $3,000,000 as the Allowed Amount.
                                                              Schedule G
                                                     Rental Income Information
                                               Not applicable to General Business Cases

                                                              Schedule H
                                            Recapitulation of Funds Held at End of Month

                                                  Account 1           Account 2          Account 3        Account 4
Bank                                           Chase - All         Paypal              BlueSnap          Comerica
Account Type                                   checking/Saving     Deposit             Deposit           Checking
Account No.                                    Various                                                   Various
Account Purpose                                General             Payments            Payments          General
Balance, End of Month                                $330,718                 $3,067        $25,167            $1,402
Total Funds on Hand for all Accounts                 $360,354                     $0

Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.
             Case: 19-41283            Doc# 221       Filed: 01/21/20         Entered: 01/21/20 11:51:02               Page 7 of1/1/98
                                                                                                                          Revised
                                                                   32
                                  STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                                Increase/(Decrease) in Cash and Cash Equivalents
                                                     For the Month Ended       12/31/19

                                                                                                Actual                   Cumulative
                                                                                             Current Month              (Case to Date)
     Cash Receipts
1          Rent/Leases Collected                                                                          $0                         $0
2          Cash Received from Sales                                                                 $254,586                 $1,763,404
3          Interest Received                                                                              $0                        $80
4          Borrowings                                                                                     $0                         $0
5          Funds from Shareholders, Partners, or Other Insiders                                           $0                         $0
6          Capital Contributions                                                                          $0                         $0
7                                                                                                                                    $0
8                                                                                                                                    $0
9                                                                                                                                    $0
10                                                                                                                                   $0
11                                                                                                                                   $0

12               Total Cash Receipts                                                                $254,586                 $1,763,484

     Cash Disbursements
13         Payments for Inventory                                                                           0                        $0
14         Selling                                                                                   $36,228                   $218,711
15         Administrative                                                                             $8,726                    $69,005
16         Capital Expenditures                                                                           $0                         $0
17         Principal Payments on Debt                                                                     $0                         $0
18         Interest Paid                                                                                  $0                         $0
           Rent/Lease:                                                                                                               $0
19               Personal Property                                                                   $11,467                    $79,177
20               Real Property                                                                                                       $0
           Amount Paid to Owner(s)/Officer(s)                                                                                        $0
21               Salaries                                                                           $101,240                   $413,240
22               Draws                                                                                    $0                         $0
23               Commissions/Royalties                                                                    $0                         $0
24               Expense Reimbursements                                                                   $0                         $0
25               Other                                                                                    $0                         $0
26         Salaries/Commissions (less employee withholding)                                          $21,647                   $121,876
27         Management Fees                                                                                $0                         $0
           Taxes:                                                                                                                    $0
28               Employee Withholding                                                                     $0                         $0
29               Employer Payroll Taxes                                                                   $0                         $0
30               Real Property Taxes                                                                      $0                         $0
31               Other Taxes                                                                              $0                         $0
32         Other Cash Outflows:                                                                           $0                         $0
33               Vendors related to product delivery and performance                                 $39,250                   $560,948
34               Legal fees                                                                               $0                   $174,098
35               Research and development costs                                                      $31,000                   $212,000
36               Tax return preparation fees                                                              $0                    $43,443
37               Trustee fees Other expenses                                                              $0                     $6,501

38               Total Cash Disbursements:                                                          $249,558                 $1,898,999

39 Net Increase (Decrease) in Cash                                                                    $5,028                  ($135,515)

40 Cash Balance, Beginning of Period                                                                $355,326                   $495,868

41 Cash Balance, End of Period                                                                      $360,354                   $360,353




               Case: 19-41283           Doc# 221        Filed: 01/21/20      Entered: 01/21/20 11:51:02         PageRevised
                                                                                                                      8 of1/1/98
                                                                     32
                                                            STATEMENT OF CASH FLOWS
                                                (Optional) Increase/(Decrease) in Cash and Cash Equivalents
                                                                    For the Month Ended 12/31/19

                                                                                                            Actual               Cumulative
     Cash Flows From Operating Activities                                                                Current Month          (Case to Date)
1         Cash Received from Sales                                                                              $254,586                $1,763,404
2         Rent/Leases Collected                                                                                       $0                        $0
3         Interest Received                                                                                           $0                       $80
4         Cash Paid to Suppliers                                                                                 $70,250                 $772,948
5         Cash Paid for Selling Expenses                                                                         $36,228                 $218,711
6         Cash Paid for Administrative Expenses                                                                   $8,726                   $69,005
          Cash Paid for Rents/Leases:                                                                                                           $0
7              Personal Property                                                                                 $11,467                   $79,177
8              Real Property                                                                                          $0                        $0
9         Cash Paid for Interest                                                                                      $0                        $0
10        Cash Paid for Net Payroll and Benefits                                                                 $21,647                 $121,876
          Cash Paid to Owner(s)/Officer(s)                                                                                                      $0
11             Salaries                                                                                         $101,240                 $413,240
12             Draws                                                                                                  $0                        $0
13             Commissions/Royalties                                                                                  $0                        $0
14             Expense Reimbursements                                                                                 $0                        $0
15             Other                                                                                                  $0                        $0
          Cash Paid for Taxes Paid/Deposited to Tax Acct.                                                                                       $0
16             Employer Payroll Tax                                                                                      $0                     $0
17             Employee Withholdings                                                                                     $0                     $0
18             Real Property Taxes                                                                                       $0                     $0
19             Other Taxes                                                                                               $0                     $0
20        Cash Paid for General Expenses                                                                                                        $0
21                                                                                                                                              $0
22            Tax return preparation fees                                                                                $0                $43,443
23            Approved Bankruptcy Attorney fees                                                                          $0               $174,098
24                                                                                                                                              $0
25                                                                                                                                              $0
26                                                                                                                                              $0

27            Net Cash Provided (Used) by Operating Activities before Reorganization Items                        $5,028                 ($129,014)

     Cash Flows From Reorganization Items

28        Interest Received on Cash Accumulated Due to Chp 11 Case                                                                              $0
29        Professional Fees Paid for Services in Connection with Chp 11 Case                                             $0                 $5,200
30        U.S. Trustee Quarterly Fees                                                                                    $0                 $1,300
31                                                                                                                                              $0

32            Net Cash Provided (Used) by Reorganization Items                                                           $0                ($6,500)

33 Net Cash Provided (Used) for Operating Activities and Reorganization Items                                     $5,028                 ($135,514)
     Cash Flows From Investing Activities
34        Capital Expenditures                                                                                                                   $0
35        Proceeds from Sales of Capital Goods due to Chp 11 Case                                                                                $0
36                                                                                                                                               $0

37            Net Cash Provided (Used) by Investing Activities                                                           $0                      $0

     Cash Flows From Financing Activities
38        Net Borrowings (Except Insiders)                                                                                                       $0
39        Net Borrowings from Shareholders, Partners, or Other Insiders                                                                          $0
40        Capital Contributions                                                                                                                  $0
41        Principal Payments                                                                                                                     $0
42                                                                                                                                               $0

43            Net Cash Provided (Used) by Financing Activities                                                           $0                      $0

44 Net Increase (Decrease) in Cash and Cash Equivalents                                                           $5,028                 ($135,514)

45 Cash and Cash Equivalents at Beginning of Month                                                               355,326                  $495,868

46 Cash and Cash Equivalents at End of Month                                                                    $360,354                  $360,354
               Case: 19-41283               Doc# 221           Filed: 01/21/20        Entered: 01/21/20 11:51:02              Page Revised
                                                                                                                                   9 of 1/1/98
                                                                            32
                                                                                                                          November 30, 2019through December 31, 2019
                                                   JPMorgan Chase Bank, N.A.
                                                   P O Box 182051                                                           Account Number:                 0780

                                                   Columbus, OH 43218- 2051

                                                                                                                         CUSTOMER SERVICE INFORMATION

                                                                                                                         Web site:                www.Chase.com
                                                                                                                         Service Center:           1-877-425-8100
                                                   00527175 DRE 703 210 00120 NNNNNNNNNNN   1 000000000 61 0000          Deaf and Hard of Hearing: 1-800-242-7383
                                                   JADOO TV INC                                                          Para Espanol:             1-888-622-4273
                                                   5880 W LAS POSITAS BLVD                                               International Calls:      1-713-262-1679
                                                   STE 37
                                                   PLEASANTON CA 94588-8552




                                                                                                                                                                           05271750101000000021
         *start*summary




                                                                                       Chase Business Select High Yield Savings
                                       SAVINGS SUMMARY
                     Beginning Balance                                                                                   $18.49
                     Ending Balance                                                                    0                 $18.49

                     Annual Percentage Yield Earned This Period                                                         0.00%
                     Interest Paid Year-to-Date                                                                        $352.42
         *end*summary



 *start*post summary message1




          The monthly service fee for this account was waived as an added feature of Chase Platinum Business Checking account.
 *end*post summary message1




*start*post overdraft and returned item message1




        You earned a higher interest rate on your Chase Business Select High Yield Savings account during this statement period
        because you had a qualifying Chase Platinum Business Checking account.
        30 deposited items are provided with your account each month. There is a $0.20 fee for each additional deposited item.
*end*post overdraft and returned item message1


*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                                  JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                      Case: 19-41283           Doc# 221          Filed: 01/21/20 Entered: 01/21/20 11:51:02Page 1Page
                                                                                                                                                 of 2 10 of
                                                                                                              32
                                                                 November 30, 2019through December 31, 2019
                                                                  Account Number:                  0780




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 221     Filed: 01/21/20 Entered: 01/21/20 11:51:02Page 2Page
                                                                               of 2 11 of
                                           32
                                                                                                             November 30, 2019through December 31, 2019
                                  JPMorgan Chase Bank, N.A.
                                  P O Box 182051                                                              Account Number:                  1820

                                  Columbus, OH 43218- 2051

                                                                                                            CUSTOMER SERVICE INFORMATION

                                                                                                           Web site:                www.Chase.com
                                                                                                           Service Center:           1-877-425-8100
                                  00002448 DRE 703 210 00420 NNNNNNNNNNN   1 000000000 D2 0000             Deaf and Hard of Hearing: 1-800-242-7383
                                  JADOO TV INC                                                             Para Espanol:             1-888-622-4273
                                  5880 W LAS POSITAS BLVD                                                  International Calls:      1-713-262-1679
                                  STE 37
                                  PLEASANTON CA 94588-8552




                                                                                                                                                          00024480101000000021
         *start*summary




                                                                      Chase Platinum Business Checking
                       CHECKING SUMMARY
                     Beginning Balance                                                                      $0.00
                     Deposits and Additions                                           2                 116,858.35
                     Electronic Withdrawals                                           2                -116,858.35
                     Ending Balance                                                   4                      $0.00
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




 *start*deposits and additions




             DEPOSITS AND ADDITIONS

             12/06                       Rhythmonellc Payment 12279                 CCD ID: 7208883948                                       $27,695.35
             12/16                       Vidillion, Inc. Deposit Dp68857109         CCD ID: Bizedp                                            89,163.00
             Total Deposits and Additions                                                                                                   $116,858.35
 *end*deposits and additions



   *start*electronic withdrawal




           ELECTRONIC WITHDRAWALS

               12/09                  12/07 Online Transfer To Chk ...8142 Transaction#: 8942940062                                          $27,695.35
               12/17                  12/17 Online Transfer To Chk ...8142 Transaction#: 8978521589                                           89,163.00
               Total Electronic Withdrawals                                                                                                 $116,858.35
   *end*electronic withdrawal


*start*daily ending balance3




            DAILY ENDING BALANCE

            12/06                                                                         $27,695.35
            12/09                                                                               0.00
            12/16                                                                          89,163.00
            12/17
*end*daily ending balance3
                                                                                                0.00




                                     Case: 19-41283           Doc# 221          Filed: 01/21/20 Entered: 01/21/20 11:51:02Page 1Page
                                                                                                                                of 2 12 of
                                                                                             32
                                                                                                               November 30, 2019through December 31, 2019
                                                                                                                 Account Number:                        1820



*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                 $0.00
            Other Service Charges                                                               $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 221    Filed: 01/21/20 Entered: 01/21/20 11:51:02Page 2Page
                                                                                                                           of 2 13 of
                                                                                        32
                                                                                                                      November 30, 2019through December 31, 2019
                                              JPMorgan Chase Bank, N.A.
                                              P O Box 182051                                                           Account Number:                  2560

                                              Columbus, OH 43218- 2051

                                                                                                                     CUSTOMER SERVICE INFORMATION

                                                                                                                     Web site:                www.Chase.com
                                                                                                                     Service Center:           1-877-425-8100
                                              00002449 DRE 703 210 00420 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                              JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                              5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                              STE 37
                                              PLEASANTON CA 94588-8552




                                                                                                                                                                           00024490101000000021
         *start*summary




                                                                                  Chase Platinum Business Checking
                        CHECKING SUMMARY
                     Beginning Balance                                                                                $0.00
                     Ending Balance                                                               0                   $0.00
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                              $0.00
            Other Service Charges                                                                            $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                             $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                              JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                 Case: 19-41283           Doc# 221          Filed: 01/21/20 Entered: 01/21/20 11:51:02Page 1Page
                                                                                                                                            of 2 14 of
                                                                                                         32
                                                                 November 30, 2019through December 31, 2019
                                                                  Account Number:                  2560




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 221     Filed: 01/21/20 Entered: 01/21/20 11:51:02Page 2Page
                                                                               of 2 15 of
                                           32
                                                                                                                      November 30, 2019through December 31, 2019
                                              JPMorgan Chase Bank, N.A.
                                              P O Box 182051                                                           Account Number:                  3030

                                              Columbus, OH 43218- 2051

                                                                                                                     CUSTOMER SERVICE INFORMATION

                                                                                                                     Web site:                www.Chase.com
                                                                                                                     Service Center:           1-877-425-8100
                                              00002450 DRE 703 210 00420 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                              JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                              5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                              STE 37
                                              PLEASANTON CA 94588-8552




                                                                                                                                                                           00024500101000000021
         *start*summary




                                                                                  Chase Platinum Business Checking
                        CHECKING SUMMARY
                     Beginning Balance                                                                                $0.00
                     Ending Balance                                                               0                   $0.00
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                              $0.00
            Other Service Charges                                                                            $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                             $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                              JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                 Case: 19-41283           Doc# 221          Filed: 01/21/20 Entered: 01/21/20 11:51:02Page 1Page
                                                                                                                                            of 2 16 of
                                                                                                         32
                                                                 November 30, 2019through December 31, 2019
                                                                  Account Number:                  3030




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 221     Filed: 01/21/20 Entered: 01/21/20 11:51:02Page 2Page
                                                                               of 2 17 of
                                           32
                                                                                                        November 30, 2019through December 31, 2019
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051                                                           Account Number:                  5270

                                Columbus, OH 43218- 2051

                                                                                                       CUSTOMER SERVICE INFORMATION

                                                                                                       Web site:                www.Chase.com
                                                                                                       Service Center:           1-877-425-8100
                                00004982 DRE 703 210 00420 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                PTIL LLC                                                               Para Espanol:             1-888-622-4273
                                5653 STONERIDGE DR STE 119                                             International Calls:      1-713-262-1679
                                PLEASANTON CA 94588-8583




                                                                                                                                                      00049820101000000021
       *start*summary




                                                                    Chase Platinum Business Checking
                       CHECKING SUMMARY
                       Beginning Balance                                                           $1,126.09
                       Deposits and Additions                                       1              10,000.00
                       Electronic Withdrawals                                       1             -10,000.00
                       Fees                                                         1                 -95.00
                       Ending Balance                                               3              $1,031.09
       *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            12/19                      Book Transfer Credit B/O: Jadoo Tv Inc Pleasanton CA 94588-8552 US Trn:                          $10,000.00
                                       3615400353Es
            Total Deposits and Additions                                                                                                $10,000.00
*end*deposits and additions



 *start*electronic withdrawal




          ELECTRONIC WITHDRAWALS

              12/23                 12/23 Online International Wire Transfer Via: Deutsche Bank Trust Company America/0103              $10,000.00
                                    A/C: Societe Generale Expressbank Varna 9000, Bulgaria Ben: Neterra Ltd. Sofia 1784 Bg Ref:
                                    Business Expenses Ssn: 0256369 Trn: 3091400357Es
              Total Electronic Withdrawals                                                                                              $10,000.00
 *end*electronic withdrawal


 *start*fees section




                       FEES

              12/04                  Service Charges For The Month of November                                                               $95.00
              Total Fees                                                                                                                     $95.00
 *end*fees section




                                   Case: 19-41283           Doc# 221          Filed: 01/21/20 Entered: 01/21/20 11:51:02Page 1Page
                                                                                                                              of 2 18 of
                                                                                           32
                                                                                                                November 30, 2019through December 31, 2019
                                                                                                                  Account Number:                        5270



*start*daily ending balance3




             DAILY ENDING BALANCE

            12/04                                                                    $1,031.09
            12/19                                                                    11,031.09
            12/23
*end*daily ending balance3
                                                                                      1,031.09
*start*service charge summary2




               SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                 $95.00
            Other Service Charges                                                                $0.00
            Total Service Charges
*start*service charge summary2 part2
                                                                                                $95.00 Will be assessed on 1/6/20

            You were assessed a monthly service fee on your Chase Platinum Business Checking account because you did not
            maintain the required relationship balance.
*end*service charge summary2




*start*service charge detail2




             SERVICE CHARGE DETAIL
            Monthly Service Fee
            Monthly Service Fee                                                        1                                            $95.00                 $95.00
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                                         1      Unlimited                0              $0.40                 $0.00
            Credits
            Non-Electronic Transactions                                                1            500                0              $0.40                 $0.00
            Miscellaneous Fees
            Online US Dollar Intl Wire Fee                                             1              4                0            $40.00                  $0.00
            Subtotal Other Service Charges (Will be assessed on 1/6/20)                                                                                    $95.00

            ACCOUNT                   5270
            Monthly Service Fee
            Monthly Service Fee                                                        1
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                                         1
            Credits
            Non-Electronic Transactions                                                1
            Miscellaneous Fees
            Online US Dollar Intl Wire Fee
*end*service charge detail2
                                                                                       1
*start*dre portrait disclosure message area




                   IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                   address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                   incorrect or if you need more information about a transfer listed on the statement or receipt.
                   For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                   appeared. Be prepared to give us the following information:
                                  Your name and account number
                                  The dollar amount of the suspected error
                                  A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                   We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                   accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                   us to complete our investigation.
                   IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                   incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                   you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                   Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                   JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 221     Filed: 01/21/20 Entered: 01/21/20 11:51:02Page 2Page
                                                                                                                            of 2 19 of
                                                                                         32
                                                                                                        November 30, 2019through December 31, 2019
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051                                                           Account Number:                  8142

                                Columbus, OH 43218- 2051

                                                                                                       CUSTOMER SERVICE INFORMATION

                                                                                                       Web site:                www.Chase.com
                                                                                                       Service Center:           1-877-425-8100
                                00023520 DRE 703 210 00420 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                STE 37
                                PLEASANTON CA 94588-8552




                                                                                                                                                     00235200301000000023
       *start*summary




                                                                    Chase Platinum Business Checking
                      CHECKING SUMMARY
                    Beginning Balance                                                          $343,075.39
                    Deposits and Additions                                        22            302,405.81
                    Checks Paid                                                    8            -85,067.19
                    ATM & Debit Card Withdrawals                                   1               -500.00
                    Electronic Withdrawals                                        23           -230,007.34
                    Fees                                                           1               -145.00
                    Ending Balance                                                55           $329,761.67
       *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            12/02                      Paypal       Transfer            PPD ID: Paypalsd11                                              $12,000.00
            12/02                      Bluesnap Inc. 582921 365793            CCD ID: 1450479415                                          6,594.19
            12/02                      Paypal       Transfer            PPD ID: Paypalsd11                                                2,917.73
            12/02                      Paypal       Transfer            PPD ID: Paypalsd11                                                1,346.98
            12/03                      Paypal       Transfer            PPD ID: Paypalsd11                                                7,000.00
            12/09                      Online Transfer From Chk ...1820 Transaction#: 8942940062                                         27,695.35
            12/09                      Bluesnap Inc. 582921 370605            CCD ID: 1450479415                                          8,034.36
            12/09                      Paypal       Transfer            PPD ID: Paypalsd11                                                1,827.57
            12/09                      Online Transfer From Chk ...8163 Transaction#: 8942941640                                          1,478.00
            12/09                      Paypal       Transfer            PPD ID: Paypalsd11                                                  628.59
            12/11                      Paypal, Inc. EDI Pymnts Doc0020049614          ID: 6770510487                                     40,794.26
            12/12                      Paypal       Transfer            PPD ID: Paypalsdw1                                                2,481.68
            12/13                      Deposit    1057334368                                                                                654.00
            12/16                      Deposit                                                                                              690.00
            12/16
*end*deposits and additions
                                       Deposit                                                                                               60.23



                                   Case: 19-41283           Doc# 221          Filed: 01/21/20 Entered: 01/21/20 11:51:02Page 1Page
                                                                                                                              of 6 20 of
                                                                                           32
                                                                                                       November 30, 2019through December 31, 2019
                                                                                                        Account Number:                  8142



*start*deposits and additions




                                                                           (continued)
           DEPOSITS AND ADDITIONS

            12/17                          Online Transfer From Chk ...1820 Transaction#: 8978521589                                     89,163.00
            12/17                          Bluesnap Inc. 582921 375551            CCD ID: 1450479415                                     51,820.74
            12/18                          Paypal       Transfer            PPD ID: Paypalsd11                                            2,990.85
            12/20                          Paypal       Transfer            PPD ID: Paypalsd11                                            4,000.00
            12/24                          Bluesnap Inc. 582921 381167            CCD ID: 1450479415                                     27,862.15
            12/30                          Paypal       Transfer            PPD ID: Paypalsd11                                            7,000.00
            12/30                          Bluesnap Inc. 582921 384841            CCD ID: 1450479415                                      5,366.13
            Total Deposits and Additions                                                                                              $302,405.81
*end*deposits and additions



*start*checks paid section3




            CHECKS PAID

       5019                          ^                                                                                    12/02        $18,443.25
       5020                          ^                                                                                    12/03         46,374.33
       5021                          ^                                                                                    12/02          1,533.70
       5022                          ^                                                                                    12/04          3,258.18
       5023                          ^                                                                                    12/06         11,467.39
       5024                          ^                                                                                    12/11             70.00
       5025                          ^                                                                                    12/16          2,500.00
       5026                          ^                                                                                    12/13          1,420.34
            Total Checks Paid                                                                                                          $85,067.19
            If you see a description in the Checks Paid section, it means that we received only electronic information about the check,
            not the original or an image of the check. As a result, we're not able to return the check to you or show you an image.
            ^ An image of this check may be available for you to view on Chase.com.
*end*checks paid section3


 *start*atm debit withdrawal




            ATM & DEBIT CARD WITHDRAWALS

              12/09                      ATM Withdrawal     12/09 4747 Hopyard Rd Ste E01 Pleasanton CA Card 0365                          $500.00
              Total ATM & Debit Card Withdrawals                                                                                           $500.00
 *end*atm debit withdrawal



 *start*atm and debit card summary




                       ATM & DEBIT CARD SUMMARY
          Sadia B Sohail Card 0365
                                                      Total ATM Withdrawals & Debits                                                      $500.00
                                                      Total Card Purchases                                                                  $0.00
                                                      Total Card Deposits & Credits                                                         $0.00
          ATM & Debit Card Totals
                                                      Total ATM Withdrawals & Debits                                                      $500.00
                                                      Total Card Purchases                                                                  $0.00
 *end*atm and debit card summary
                                                      Total Card Deposits & Credits                                                         $0.00




                                         Case: 19-41283       Doc# 221       Filed: 01/21/20 Entered: 01/21/20 11:51:02Page 2Page
                                                                                                                             of 6 21 of
                                                                                          32
                                                                                                   November 30, 2019through December 31, 2019
                                                                                                    Account Number:                  8142



*start*electronic withdrawal




        ELECTRONIC WITHDRAWALS

            12/02              12/02 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De            $2,281.11
                               197132107 US Org:                    8142 Jadoo Tv Inc Ben:/362111480001 Tcw Services
                               Canada Inc Ref: 7890 7889Business
                               Expenses/Ocmt/Cad2942,40/Exch/1.2899/Cntr/11823386/ Trn: 8192900336Re
            12/02              12/02 Online International Wire Transfer A/C: Canadian Imperial Bank of Commerce Toronto               3,000.00
                               On M5L 1-A2 CA Ben:/5211661 Alive Prostudios Inc Ref:/Lmpd/Business Expenses/Bnf/Branch




                                                                                                                                                 10235200302000000063
                               1060 Inst. Number 004 Trn: 7862900336Es
            12/02              Federal Express Debit      Epa90199334 CCD ID: 1710427007                                                848.68
            12/03              Paypal        Echeck 1007327575294 Web ID: Paypalec88                                                    196.51
            12/04              Paypal        Echeck 1007342005021 Web ID: Paypalec88                                                    240.76
            12/05              Onebeacon Servic Onebeacon 2Kcy175C9Kwposu Tel ID: 2231502700                                             70.00
            12/06              Paypal        Echeck 1007361336559 Web ID: Paypalec88                                                    198.69
            12/09              12/09 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De             2,287.85
                               197132107 US Org:                    8142 Jadoo Tv Inc Ben:/362111480001 Tcw Services
                               Canada Inc Ref: Invoice 7928 7929Business Expenses/Ocmt/Cad2942,40/Exch/1.2861/Cntr/11
                               829102/ Trn: 5909700343Re
            12/11              12/11 Fedwire Debit Via: Key Gr Lakes Cleve/041001039 A/C: Trinet San Leandro CA 94577                35,718.86
                               Ref:/Acc/Obi: Trinet Request Imad: 1211B1Qgc08C006458 Trn: 0297709345Fg
            12/11              12/11 Online Domestic Wire Transfer Via: Bk Amer Nyc/026009593 A/C: Evolution Advertising              6,727.00
                               And Marketingcharlotte NC 28202 US Imad: 1211B1Qgc03C003993 Trn: 4710800345Es
            12/11              12/11 Online International Wire Transfer Via: Standard Chartered Bank/0256 A/C: Standard               7,153.65
                               Chartered Bank Hong Kong Ben: Nsc Worlwide (Hongkong) Limited North Point Hk Ref:
                               Business Expenses Ssn: 0416082 Trn: 5372600345Es
            12/12              12/12 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De             2,300.19
                               197132107 US Org:                    8142 Jadoo Tv Inc Ben:/362111480001 Tcw Services
                               Canada Inc Ref: 7962 7963Business
                               Expenses/Ocmt/Cad2942,40/Exch/1.2792/Cntr/26266801/ Trn: 8045000346Re
            12/16              Federal Express Debit      Epa90428774 CCD ID: 1710427007                                                 72.11
            12/16              Federal Express Debit      Epa90427602 CCD ID: 1710427007                                                 52.64
            12/19              12/19 Online Domestic Wire Transfer A/C: Ptil LLC Pleasanton CA 94588-8583 US Trn:                    10,000.00
                               3615400353Es
            12/23              American Express ACH Pmt A3488               Web ID: 9493560001                                       20,462.02
            12/23              Citi Autopay Payment 083151927091961 Tel ID: Citicardap                                                  370.31
            12/24              12/24 Online International Wire Transfer Via: Standard Chart/026002561 A/C: Fayspkkaxxx               32,000.00
                               Karachi Pk Ben: Altair Technologies (Pvt.) Ltd Islamabad Pk Ref: None Business
                               Expenses/Bnf/None/Time/11:13 Imad: 1224B1Qgc05C006625 Trn: 4444400358Es
            12/27              12/27 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De             7,843.69
                               197132107 US Org:                    8142 Jadoo Tv Inc Ben:/478520020193011 Xumax Inc.
                               Ref: Business Expenses/Ocmt/Cad9996,00/Exch/1.2744/Cntr/38021012/Acc/Accoun T
                               0193011 Trn: 5304500361Re
            12/27              12/27 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De             4,500.04
                               197132107 US Org:                    8142 Jadoo Tv Inc Ben:/478520020193011 Xumax Inc.
                               Ref: Business Expenses/Ocmt/Cad5720,00/Exch/1.2711/Cntr/42891130/Acc/Accoun T
                               0193011 Trn: 5404300361Re
            12/27              12/27 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De             2,314.85
                               197132107 US Org:                    8142 Jadoo Tv Inc Ben:/362111480001 Tcw Services
                               Canada Inc Ref: Invoice 8063 8064Business Expenses/Ocmt/Cad2942,40/Exch/1.2711/Cntr/41
                               880356/ Trn: 4648000361Re
            12/27              12/27 Online International Wire Transfer A/C: T. C. Ziraat Bankasi A.S. Ankara Turkey 00000-           4,200.00
                               Tr Ref: Business Expenses Trn: 3768400361Es
            12/27              12/27 Fedwire Debit Via: Key Gr Lakes Cleve/041001039 A/C: Trinet San Leandro CA 94577                87,168.38
                               Ref:/Acc/Obi: Trinet Request Imad: 1227B1Qgc04C015729 Trn: 0584709361Fg
            Total Electronic Withdrawals                                                                                          $230,007.34
*end*electronic withdrawal




                               Case: 19-41283         Doc# 221        Filed: 01/21/20 Entered: 01/21/20 11:51:02Page 3Page
                                                                                                                      of 6 22 of
                                                                                   32
                                                                                                      November 30, 2019through December 31, 2019
                                                                                                         Account Number:                    8142



   *start*fees section




                         FEES

                12/04                  Service Charges For The Month of November                                                             $145.00
                Total Fees                                                                                                                   $145.00
   *end*fees section




*start*daily ending balance2




                DAILY ENDING BALANCE

     12/02                                       $339,827.55          12/11                 312,877.46            12/19                     444,392.68
     12/03                                        300,256.71          12/12                 313,058.95            12/20                     448,392.68
     12/04                                        296,612.77          12/13                 312,292.61            12/23                     427,560.35
     12/05                                        296,542.77          12/16                 310,418.09            12/24                     423,422.50
     12/06                                        284,876.69          12/17                 451,401.83            12/27                     317,395.54
     12/09
*end*daily ending balance2
                                                  321,752.71          12/18                 454,392.68            12/30                     329,761.67
*start*service charge summary2




               SERVICE CHARGE SUMMARY
            Chase Platinum Business Checking Accounts Included:                                    8280 ,                           1820,
                              2560,                    3030,                                    8163

*start*service charge summary2 part1




            Monthly Service Fee                                                           $0.00
            Other Service Charges                                                       $145.00
            Total Service Charges
*start*service charge summary2 part2
                                                                                        $145.00 Will be assessed on 1/6/20

            The monthly service fee was waived on your Chase Platinum Business Checking account because you maintained the
            required relationship balance.
*end*service charge summary2




*start*service charge detail2




             SERVICE CHARGE DETAIL
            Monthly Service Fee
            Monthly Service Fee Waived                                   0                                                 $95.00             $0.00
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                          18              Unlimited            0              $0.40             $0.00
            Credits
            Non-Electronic Transactions                                 38                   500             0              $0.40             $0.00
            Miscellaneous Fees
            Domestic Wire Fee                                            2                     0             2             $35.00            $70.00
            Online US Dollar Intl Wire Fee                               4                     4             0             $40.00             $0.00
            Online Fx Intl Wire Fee                                      5                     0             5              $5.00            $25.00
            Online Fx Intl Wire Fee - High                               1                     0             1              $0.00             $0.00
            Online Domestic Wire Fee                                     2                     0             2             $25.00            $50.00
            Subtotal Other Service Charges (Will be assessed on 1/6/20)                                                                     $145.00

            ACCOUNT                1820
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                                     2

            ACCOUNT                               8142
            Electronic Credits
*end*service charge detail2
                                                                                   16




                                       Case: 19-41283      Doc# 221       Filed: 01/21/20 Entered: 01/21/20 11:51:02Page 4Page
                                                                                                                          of 6 23 of
                                                                                       32
                                                                                                                November 30, 2019through December 31, 2019
                                                                                                                  Account Number:                        8142



*start*service charge detail2




                                                                          (continued)
             SERVICE CHARGE DETAIL
            Credits
            Non-Electronic Transactions                                              38
            Miscellaneous Fees
            Domestic Wire Fee                                                           2
            Online US Dollar Intl Wire Fee                                              4
            Online Fx Intl Wire Fee                                                     5




                                                                                                                                                                            10235200303000000063
            Online Fx Intl Wire Fee - High                                              1
            Online Domestic Wire Fee
*end*service charge detail2
                                                                                        2
*start*dre portrait disclosure message area




                   IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                   address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                   incorrect or if you need more information about a transfer listed on the statement or receipt.
                   For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                   appeared. Be prepared to give us the following information:
                                  Your name and account number
                                  The dollar amount of the suspected error
                                  A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                   We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                   accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                   us to complete our investigation.
                   IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                   incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                   you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                   Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                   JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 221     Filed: 01/21/20 Entered: 01/21/20 11:51:02Page 5Page
                                                                                                                            of 6 24 of
                                                                                         32
                                                                 November 30, 2019through December 31, 2019
                                                                  Account Number:                  8142




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 221     Filed: 01/21/20 Entered: 01/21/20 11:51:02Page 6Page
                                                                               of 6 25 of
                                           32
                                                                                                                      November 30, 2019through December 31, 2019
                                       JPMorgan Chase Bank, N.A.
                                       P O Box 182051                                                                  Account Number:                  8163

                                       Columbus, OH 43218- 2051

                                                                                                                     CUSTOMER SERVICE INFORMATION

                                                                                                                    Web site:                www.Chase.com
                                                                                                                    Service Center:           1-877-425-8100
                                       00024852 DRE 703 141 00120 NNNNNNNNNNN T 1 000000000 64 0000                 Deaf and Hard of Hearing: 1-800-242-7383
                                       JADOO TV, INC.                                                               Para Espanol:             1-888-622-4273
                                       5880 W LAS POSITAS BLVD                                                      International Calls:      1-713-262-1679
                                       STE 37
                                       PLEASANTON CA 94588-8552




                                                                                                                                                                    00248520101000000021
         *start*summary




                                                                             Chase Platinum Business Checking
                       CHECKING SUMMARY
                     Beginning Balance                                                                            $1,478.00
                     Electronic Withdrawals                                               1                       -1,478.00
                     Ending Balance                                                       1                           $0.00
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




   *start*electronic withdrawal




           ELECTRONIC WITHDRAWALS

               12/09                       12/07 Online Transfer To Chk ...8142 Transaction#: 8942941640                                                $1,478.00
               Total Electronic Withdrawals                                                                                                             $1,478.00
   *end*electronic withdrawal


*start*daily ending balance3




            DAILY ENDING BALANCE

            12/09
*end*daily ending balance3
                                                                                                  $0.00
*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                           $0.00
            Other Service Charges                                                                         $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                          $0.00




                                          Case: 19-41283            Doc# 221         Filed: 01/21/20 Entered: 01/21/20 11:51:02Page 1Page
                                                                                                                                     of 2 26 of
                                                                                                  32
                                                                                                               November 30, 2019through December 31, 2019
                                                                                                                 Account Number:                        8163



*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 221    Filed: 01/21/20 Entered: 01/21/20 11:51:02Page 2Page
                                                                                                                           of 2 27 of
                                                                                        32
                                                                                                                      November 30, 2019through December 31, 2019
                                              JPMorgan Chase Bank, N.A.
                                              P O Box 182051                                                           Account Number:                  8280

                                              Columbus, OH 43218- 2051

                                                                                                                     CUSTOMER SERVICE INFORMATION

                                                                                                                     Web site:                www.Chase.com
                                                                                                                     Service Center:           1-877-425-8100
                                              00002445 DRE 703 210 00420 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                              JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                              5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                              STE 37
                                              PLEASANTON CA 94588-8552




                                                                                                                                                                           00024450101000000021
         *start*summary




                                                                                  Chase Platinum Business Checking
                        CHECKING SUMMARY
                     Beginning Balance                                                                                $0.00
                     Ending Balance                                                               0                   $0.00
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                              $0.00
            Other Service Charges                                                                            $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                             $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                              JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                 Case: 19-41283           Doc# 221          Filed: 01/21/20 Entered: 01/21/20 11:51:02Page 1Page
                                                                                                                                            of 2 28 of
                                                                                                         32
                                                                 November 30, 2019through December 31, 2019
                                                                  Account Number:                  8280




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 221     Filed: 01/21/20 Entered: 01/21/20 11:51:02Page 2Page
                                                                               of 2 29 of
                                           32
                                                                                    Financial summary report: Dec 1, 2019 to Dec 31, 2019

                                                                                 Merchant Account ID:            TW5U | PayPal Account: sadia@jadootv.com




Jadoo TV
PayPal Account: sadia@jadootv.com
5880 W. Las Positas Blvd, Suite #37, Pleasanton, CA 94588



                                                                                                                                         (Amounts in USD)


 Balance                                                                                                Beginning                              Ending

 Total balance                                                                                           8,261.00                             3,067.78

 Available balance                                                                                       8,261.00                             3,067.78

 Payables balance                                                                                            0.00                                 0.00



 Activity                                                                                                   Debit                               Credit

 Sales activity                                                                                                 --                           18,065.49

 Payments received                                                                                           0.00                            20,345.63

 Disbursements received                                                                                      0.00                                 0.00

 Refunds sent                                                                                            -2,280.14                                0.00

 Fees                                                                                                     -627.56                                    --

 Payment fees                                                                                             -598.52                                 0.00

 Refunded fees                                                                                               0.00                                 0.96

 Chargeback fees                                                                                             0.00                                 0.00

 Account fees invoice                                                                                       -30.00                                0.00

 Other fees                                                                                                  0.00                                 0.00

 Dispute activity                                                                                         -149.00                                    --

 Chargebacks & disputes                                                                                   -149.00                                 0.00

 Dispute reimbursements                                                                                      0.00                                 0.00

 Transfers & withdrawals                                                                                -18,138.54                                   --

 Currency Transfers                                                                                      -1,354.50                            8,508.69

 Transfers to PayPal account                                                                                 0.00                               635.96

 Transfers from PayPal account                                                                          -25,928.69                                0.00

 Purchase activity                                                                                       -4,247.53                                   --

 Online payments sent                                                                                    -4,247.53                                0.00

 Refunds received                                                                                            0.00                                 0.00

 Debit card purchases                                                                                        0.00                                 0.00




                                                    PayPal Inc., 2211 N First St, San Jose, CA 95131
                                                                                                                              Page 30Page        1 of 2
            Case: 19-41283         Doc# 221          Filed: 01/21/20 Entered: 01/21/20 11:51:02                                       of
                                                                  32
                                                                            Merchant Account ID:           TW5U | PayPal Account: sadia@jadootv.com




  Activity                                                                                            Debit                               Credit

  Debit card returns                                                                                   0.00                                 0.00

  Reserves & releases                                                                                  0.00                                    --

  Reserve holds                                                                                        0.00                                 0.00

  Reserve releases                                                                                     0.00                                 0.00

  Payment review holds                                                                                 0.00                                 0.00

  Payment review releases                                                                              0.00                                 0.00

  Payment holds                                                                                        0.00                                 0.00

  Payment releases                                                                                     0.00                                 0.00

  Gift Certificate purchases                                                                           0.00                                 0.00

  Gift Certificate redemption                                                                          0.00                                 0.00

  Funds not yet available                                                                              0.00                                 0.00

  Funds available                                                                                      0.00                                 0.00

  Blocked payments                                                                                     0.00                                 0.00

  Other activity                                                                                     -96.08                                    --

  Money market dividends                                                                               0.00                                 0.00

  Debit card cash back                                                                                 0.00                                 0.00

  Credit card cash back                                                                                0.00                                 0.00

  Other                                                                                            -2,605.36                            2,509.28


Note: This is not an actual bill.




                                               PayPal Inc., 2211 N First St, San Jose, CA 95131
                                                                                                                        Page 31Page        2 of 2
             Case: 19-41283         Doc# 221    Filed: 01/21/20 Entered: 01/21/20 11:51:02                                      of
                                                             32
Summary of Processing Statements
Results for 12/01/2019 - 12/31/2019

Report parameters:
Period=LAST_MONTH
Merchant Id=582921


Payment IDCurrency Payout From Date Payout Through Date Payout Planned Date Payout Transfer Date Transaction Count Gross SalesRefund Value Chargeback Value   Net Sales Processing Fees Tax/ VAT remitted by BlueSnap Affiliate / Vendor Commission Paid Directly by 3rd Party Chargeback Count       Declined Auth Count Non-processing Fees Change in Refund Reserve
                                                                                                                                                                                                                                                                                                                                                               Change in BlueSnap Reserve
                                                                                                                                                                                                                                                                                                                                                                                  Change in Reserve Manual Adjustment Amount
                                                                                                                                                                                                                                                                                                                                                                                                                      Carry Over Amount Total Disbursement Tax/VAT included in Net Sales
2019W46 USD               11/11/2019          11/17/2019           12/2/2019           12/2/2019              1,007 ########     -1,613.50         -576.97    7,943.68          -881.82                        -372.37                            0                         0                     6                     22             -95.3                0                   0                 0                0                 0             6,594.19  372.37
2019W47 USD               11/18/2019          11/24/2019           12/9/2019           12/9/2019                985 ########     -1,469.48          -99.99    8,629.44          -880.82                        -439.68                            0                         0                     2                     21            725.42                0                   0                 0                0                 0             8,034.36  439.68
2019W48 USD               11/25/2019           12/1/2019          12/16/2019          12/16/2019              2,002 ########     -2,813.18         -218.75    ########       -3,209.77                         -460.08                            0                         0                     9                     25           -141.95                0                   0                 0                0                 0            51,820.74  460.08
2019W49 USD                12/2/2019           12/8/2019          12/23/2019          12/23/2019              1,399 ########     -4,705.21         -261.98    ########       -1,930.81                         -635.02                            0                         0                     4                     31            -67.75                0            2,765.00          2,765.00                0                 0            27,862.15  635.02
2019W50 USD                12/9/2019          12/15/2019          12/30/2019          12/30/2019              1,051 ########     -8,164.20         -545.49    7,073.76       -1,109.95                         -472.23                            0                         0                     8                      7           -125.45                0                   0                 0                0                 0             5,366.13  472.23




                                                                      Case: 19-41283                                                   Doc# 221                                      Filed: 01/21/20 Entered: 01/21/20 11:51:02                                                                                                                                            Page 32 of
                                                                                                                                                                                                  32
